— Judgment, insofar as appealed from, unanimously reversed, on the law, and petition granted, in accordance with the following memorandum: Respondents concede that allegations regarding petitioner’s conviction for armed robbery and involvement in an escape are false and would not be considered in a review of his security *973classification. This information must, therefore, be expunged from petitioner’s institutional record to preclude any mistaken consideration of the data in future determinations of security classification, eligibility for parole, or other administrative matters. (Appeal from judgment of Supreme Court, Cayuga County, Contiguglia, J. — art 78.) Present — Dillon, P. J., Callahan, Doerr, Pine and Balio, JJ.